 

EXHIBIT 10.5

 

SERVICE PROVIDER AGREEMENT

 

1. Parties: The undersigned is Chineselnvestors.COM, an Indiana Corporation
(OTCQB: CIIX), hereafter referred to as the "Service Provider" and Eventure
Interactive, Inc. (OTCQB: EVTl), hereafter referred to as the "Client".

 

The Provider: Attention: Brett Roper   Senior Public Company Advisory Services  
Chineselnvestors.COM   13 791 East Rice Place, Suite # 107 Aurora, CO 80015  
Tel: (303) 481-4419- Fax: (303) 481-4417- Cell: (303) 345-1262      
broper@chinesefn.com The Client: Attention: Gannon Giguiere   Principal  
Eventure Interactive, Inc.   3420 Bristol Street, 6th Floor   Costa Mesa, CA
92626   949-500-6960   gannon.giguiere@eventure.com   www .eventure.com

 

2. Date of Agreement: 03/05/2014     3. Services to Begin on: 03/ 18/2014     4.
Services Description:  

 

The primary objective(s) of the 'Service provider' will be associated with
efforts to 1) increase retail investor awareness related to the 'Client' and its
stock in our subscriber network, 2) to increase the number of general
shareholders, 3) work to increase the 'Client's' share price based upon general
metrics provided and promotional opportunities related to the business, and 4)
disseminating research material and only publically available materials as
provided by the 'Client' to increase general awareness. To this end, the
following services will be provided by the 'Service Provider':

 

Suite of Services:

 

•Provide for one (1) years coverage of the 'Client' on Chinesefn.com, banner
shall be on the homepage ofChinesefn.com. (Client to provide suitable graphics
and logos)

 

•Provide smart, impactful press release generation support as may be requested.

 

•Provide pre-call input and advisory services for key conference call(s) as
directed.

 

•Leverage our network of relationships to approach subscribers your value
proposition and messaging.

 

•Assist you in creating a clear and compelling viewpoint of the company and help
articulate and deliver a compelling corporate story to our constituents.

 



Confidential Information, do not reproduce without written authorization

Chineselnvestors.COM -13791 East Rice Place, Suite 107-Aurora, CO 80015 (EVTI :
03-05-2014-1 YR)

(303) 481-4416 office (303) 481-4417 fax- broper@chinesefn.com





 

1

 

 

•Work to increase your shareholder base as well as to daily volume.

 

•'Client's' banners (to be provided by the 'Client') will be fixed on the
homepage of the CIIX related websites and linked to Client's company profile.

 

•'Client' may be featured in various 'Service Provider' press releases with
'Client' approval.

 

•Generate four (4) dedicated email alerts monthly (minimum) over the initial
duration of this agreement; sent to over 30,000 registered members of the
'Service Provider'.

(Mention and topical inclusion in various CIIX forums and other delivery
mechanisms)

 

•This proposal includes translation of 'Client's' press releases into Chinese
for our subscribers edification.

 

•Provide counseling/consultation relative to public marketplace perceptions and
any related initiatives.

 

•Use our resources to collect and provide channel based competitive
intelligence.

 

Other additional services may be offered and negotiated within the scope of this
agreement, costs (if applicable) and specifics to be determined. All disclosures
as required by law shall be included in any dissemination of information.

 

5. Compensation: $5,000.00 USD Initial Payment, due with the execution of this
agreement but no later than March 14th (via wire) and two (2) subsequent
payments of $5,000 each on or about June 15th, 2014 and October 15tli, 2014.    
  120,000 shares of Common Stock (restricted), to be delivered as follows:      
40,000 shares within 10 business days or the execution of this agreement  
40,000 shares due on or about June 15, 2014   40,000 shares due on or about
October 15, 2014       Wire Instructions   East West Bank, Account:
Chineselnvestors.COM   Account Number: 0082104589   9550 Flair Drive, El Monte,
CA 91731   ( 626) 582-8050   Bank Routing Number: (domestic wires)  
31212101710131811   Swift Code: EWBKUS66XXX

 

Shares as earned shall be granted piggyback registration rights by the 'Client'
should a registration statement be filed during the service period of this
agreement. Furthermore, the 'Client' agrees to provide for the generation of an
Opinion Letter for release to the restriction on such shares as earned in a
timely manner and at 'Client' expense.

 

6. Payments: The initial payment is due prior to the initiation of services.
Future payments to be made based upon the schedule as set forth in section 5.
All payments (except the initial payment made by company check) will be made by
wire as instructed by the 'Service Provider'.

 

Confidential Information, do not reproduce without written authorization

Chineselnvestors.COM -13791 East Rice Place, Suite 107-Aurora, CO 80015 (EVTI :
03-05-2014-1 YR)

(303) 481-4416 office (303) 481-4417 fax- broper@chinesefn.com

 

2

 

 

7. Extension: There are no set terms for any automatic extension of services.

 

8. Accountability: Although this agreement may be signed below by more than one
person, each of the undersigned understands that they are each as individuals
responsible and jointly and severally liable for complying with all aspects of
this agreement.

 

9. Default: If for any reason the 'Client' fails to make timely payments (within
10 days of billing via wire), or fails to provide shares of restricted common
stock in accordance with section 5. Of this agreement; the 'Service Provider'
may collect a late fee equal to 5% of the value due in addition to the amount
billed or shares as due under this agreement. Default may also result in the
entire value of the Service Agreement that remains unpaid to be due and payable
on demand and services may also be discontinued in absence of payment as
required under section 5.

 

10. Organization and Qualification: The 'Service Provider' and 'Client' both
represent that they are a corporation duly organized and validly existing in
good standing under the laws of their individual States of Domicile and that
they each have the requisite corporate power and authorization to enter into
agreements of this nature directly or through owns or controls ("Subsidiaries'')
that are duly qualified to do business and are in good standing in every
jurisdiction in which its ownership is present.

 

11. Arbitration Clause: All disputes arising under this agreement shall be
governed by and interpreted in accordance with the laws of Indiana, without
regard to principles of conflict of laws. The parties to this agreement will
submit all disputes arising under this agreement to arbitration in California
before a single arbitrator of the American Arbitration Association ("AAA"). The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law California. No party to this agreement will
challenge the jurisdiction or venue provisions as provided in this section. No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section. Nothing contained herein shall prevent either party
from obtaining an injunction.

 

12. Fees: Except as otherwise set forth in this document each party shall pay
the fees and expenses of its advisers, counsel, the accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The 'Client' shall pay all costs levied in connection with the issuance of any
Securities except as noted herein.

 

13. Counterparts: This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original signature.

 

14. Severability: If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

15. SPECIAL NOTE: lt is hereby understood that the 'Service Provider' is not a
registered broker dealer and cannot provide certain information publically
relative to any registered offering of stock other than may be allowed by law.
Additionally, the 'Service Provider' may, at its election discontinue services
should representations as made by the 'Client' be found to be false, misleading,
or should such representations omit relevant facts that are public in nature or
disclosed as such. All efforts as undertaken by the 'Service Provider' and as
described herein are accepted by the 'Client' on a best efforts basis and past
performance is not always indicative of future performance of any of the
services as noted and included herein.

 

Confidential Information, do not reproduce without written authorization

Chineselnvestors.COM -13791 East Rice Place, Suite 107-Aurora, CO 80015 (EVTI :
03-05-2014-1 YR)

(303) 481-4416 office (303) 481-4417 fax- broper@chinesefn.com

 

3

 

 

16. CANCELLATION OF AGREEMENT BY 'CLIENT': It is mutually agreed that the
'Client' may cancel services at any time during the term of this agreement with
fifteen (15) days' notice in writing via overnight mail or email to Mr. Brett
Roper (contact information included herein) and by payment of all fees due and
payable under the full term of this agreement to the 'Service Provider' prior to
termination. Absent of remitting such fees and shares due under this agreement,
cancellation will not be deemed as effective until such time as those fees and
shares (as due under item 5/6) are paid in full. Should the 'Service Provider'
be found to have performed services under this agreement through performance of
a willful act found to be illegal under a federal or state based statute and as
it pertains to the performance of duties as outline herein; this agreement may
be terminated without payment of any of the remaining the fees and shares as
noted herein based upon the required notice provision being adhered to and under
consideration of all fees and shares due and payable prior to that notice
provision being current.

 

As agreed to this date, March 05, 2014.       Service Provider       /s/ Brett
Roper   Brett Roper,   COO, Chineselnvestors.COM (Symbol CIIX)       Client    
  /s/ Gannon Giguiere   Gannon Giguiere, Authorized Corporate Officer, Principal
  Eventure Interactive c. (Symbol EVTI)  

  

4

